Citation Nr: 0925224	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-31 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in September 2008.  A transcript of the hearing 
is of record.  

In December 2008, the Board remanded the Veteran's initial 
increased rating claim for further evidentiary development.  
Following completion of the requested actions, as well as a 
continued denial of the claim, his appeal was returned to the 
Board for further appellate review.  

Further, by the May 2006 rating action, the RO denied service 
connection for a left knee disability, to include a hematoma 
of that joint.  The Veteran did not perfect an appeal of that 
denial.  Subsequently, in a November 2008 statement, he again 
raised a claim for service connection for a left knee 
disability.  The issue of whether new and material evidence 
has been received sufficient to reopen a claim for service 
connection for a left knee disability is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See also 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At no time during the current appeal have audiometric test 
results corresponded to numeric designations worse than Level 
VI for the Veteran's right ear and Level V for his left ear.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Table VI, 
Table VIa, Table VII, Diagnostic Code (DC) 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the initial 
increased rating claim adjudicated in this decision.  

In the present case, a May 2006 rating action granted service 
connection for bilateral hearing loss (10 percent, from 
January 2006).  Following receipt of notification of that 
decision, the Veteran perfected a timely appeal with respect 
to the 10 percent rating initially assigned to each of this 
disorder.  During the current appeal, and specifically by an 
April 2007 rating action, the RO awarded an increased 
evaluation of 20 percent, effective from January 2006.  This 
disability remains so evaluated.  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hz).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 (2008) establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  

Additionally, in instances where, because of language 
difficulties, the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. §§ 4.85(c), (h) (2008).  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2008).  

Also, when the puretone threshold is 30 db or less at 
1000 Hz, and 70 db or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2008).  

Most recently, VA audiometric testing completed in February 
2009 revealed puretone thresholds of 55, 75, 80, and 90 db in 
the Veteran's right ear and 45, 70, 70, and 80 db in his left 
ear at 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  The 
average of these thresholds was 75 db for his right ear and 
66 db for his left ear.  

Significantly, however, the Veteran did not complete speech 
recognition testing.  According to the examination report, 
although he was instructed on the method of testing several 
times, "refused to guess at the words."  He simply stated 
that the "words . . . all run together."  Without speech 
recognition scores, a determination as to the severity of the 
Veteran's bilateral hearing loss based on the results of the 
February 2009 examination cannot be made.  

In this regard, the Board acknowledges that the puretone 
threshold findings for the Veteran's right ear meet the 
criteria for exceptional patterns of hearing impairment.  
Specifically, such findings provide puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) of 55 db or more in the Veteran's right ear.  See 
38 C.F.R. § 4.86(a).  As the puretone threshold findings for 
his left ear do not meet the criteria for exceptional 
patterns of hearing impairment, however, a determination of 
the severity of his hearing loss cannot be made based on the 
results of the February 2009 VA audiological examination.  

In any event, and of particular significance to the Board, is 
the fact that the results of the February 2009 VA 
audiological examination are consistent with the findings 
provided in the last prior evaluation in March 2007.  Indeed, 
VA audiometric testing completed in March 2007 revealed 
puretone thresholds of 50, 80, 80, and 90 db in the Veteran's 
right ear and 40, 70, 70, and 80 db in his left ear at 1,000, 
2,000, 3,000, and 4,000 Hz, respectively.  The average of 
these thresholds was 75 db for his right ear and 65 db for 
his left ear.  Additionally, he had speech discrimination 
scores of 68 percent correct in each ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, a 
numeric designation of VI was shown for the Veteran's right 
ear and a numeric designation of V was shown for his left 
ear.  Such numeric designations support a rating no greater 
than currently-assigned evaluation of 20 percent.  38 C.F.R. 
§ 4.85, Table VII.  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the March 2007 audiological examination in 
the present case.  However, this examination does not provide 
findings that the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 
55 db or more (in either ear) or that the puretone threshold 
is 30 db or less at 1000 Hz, and 70 db or more at 2000 Hz (in 
either ear).  Consequently, according to such findings, a 
rating greater than the currently-assigned evaluation of 
20 percent for bilateral hearing loss based on exceptional 
patterns of hearing impairment is not warranted based on the 
results of the March 2007 VA audiological examination.  

Further, the Board has also considered the results of the 
audiometric testing completed in May 2006 but concludes that 
such findings do not support an increased rating for the 
Veteran's bilateral hearing loss.  Specifically, VA 
audiometric testing completed in May 2006 revealed puretone 
thresholds of 45, 70, 75, and 85 db in the right ear and 50, 
65, 70, and 80 db in the left ear at 1,000, 2,000, 3,000, and 
4,000 Hz, respectively.  The average of these thresholds was 
69 db for his right ear and 66 db for his left ear.  
Additionally, he had speech discrimination scores of 84 
percent correct in his right ear and 76 percent in his left 
ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, a 
numeric designation of III was shown for the Veteran's right 
ear and a numeric designation of IV was shown for his left 
ear.  Such numeric designations support a rating no greater 
than 10 percent.  38 C.F.R. § 4.85, Table VII.  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the May 2006 audiological examination in 
the present case.  However, this examination does not provide 
findings that the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 
55 db or more (in either ear) or that the puretone threshold 
is 30 db or less at 1000 Hz, and 70 db or more at 2000 Hz (in 
either ear).  Consequently, according to such findings, a 
rating greater than the currently-assigned evaluation of 
20 percent for bilateral hearing loss based on exceptional 
patterns of hearing impairment is not warranted.  

The claims folder contains no additional audiological 
evaluations conducted during the current appeal.  
Significantly, at no time during the current appeal has the 
Veteran's hearing impairment corresponded to a numeric 
designation greater than Level VI for his right ear and 
Level V for his left ear.  Therefore, the Board concludes 
that an initial schedular disability evaluation greater than 
the currently-assigned rating of 20 percent for bilateral 
hearing loss is not warranted for any period during the 
current appeal.  

The Board has considered the Veteran's statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his hearing loss-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's bilateral hearing loss disability-has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable, and the 
appeal is denied.

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Significantly, a complete and thorough review of the claims 
folder fails to show that, at any time during the current 
appeal, did the Veteran's bilateral hearing loss disability 
result in marked interference with his present employment or 
require hospitalization.  Rather, he has simply received 
occasional outpatient treatment, when his hearing aids were 
adjusted.  

The Board acknowledges that, at the February 2009 VA 
audiological examination, the Veteran described hearing 
difficulties when he is with a group of people.  Indeed, on 
occasion during the current appeal, the Veteran has sought 
outpatient treatment to have the volume increased in his 
hearing aids.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's bilateral hearing loss 
disability result in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  For 
these reasons, the Board concludes that consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted for this disability 
for any portion of the rating period on appeal.  

In reaching this conclusion, the Board has considered the 
provisions set forth in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  In Martinak, the Court held that, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

The Court reasoned that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's 
policy [requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In the present appeal, the February 2009 VA examiner 
acknowledged the Veteran's complaints of "words . . . 
run[ning] together" and hearing difficulties when with a 
group of people.  While neither this examiner nor the March 
2007 and May 2006 VA examiners specifically addressed the 
functional effects caused by the Veteran's bilateral hearing 
loss disability, no prejudice results because other evidence 
of record, to include outpatient treatment records, as well 
as his own statements, adequately reflected on this issue.  

For instance, while the Veteran sought outpatient treatment 
to have the volume on his hearing aids increased, he had done 
so only occasionally during the current appeal.  Further, at 
a May 2007 VA outpatient treatment session, he admitted that 
he was "[d]oing well except with [the] TV and some 
conversation."  In addition, at a November 2007 VA PTSD 
examination, he reported doing volunteer work helping with a 
cooking crew at a Masonic building.  Also, at a prior 
November 2006 VA PTSD examination, he indicated that he was 
doing volunteer work and was active with the Masons.  

Therefore, while the examinations conducted during the 
current appeal are defective under Martinak, the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's hearing loss claim arises from his disagreement 
with the initial evaluation assigned following the grant of 
service connection.  Courts have held that, once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the VA has associated the 
Veteran's VA treatment records.  In addition, he was afforded 
VA examination in May 2006, March 2007, and February 2009.  
Of particular significance are the results of the March 2007 
VA examination which (of all three post-service evaluations) 
provides evidence of the most severe level of hearing loss 
disability.  

The Board further finds that this examination is adequate for 
evaluation purposes.  Specifically, the VA examiner reviewed 
the claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  

Further, the Veteran presented testimony before the 
undersigned VLJ at a hearing conducted in September 2008.  
Thus, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial rating in excess of 20 percent for bilateral 
hearing loss is denied.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


